MEMORANDUM DECISION
                                                                          FILED
Pursuant to Ind. Appellate Rule 65(D),                               Mar 22 2017, 10:26 am

this Memorandum Decision shall not be                                     CLERK
regarded as precedent or cited before any                             Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Peter D. Todd                                           Curtis T. Hill, Jr.
Elkhart, Indiana                                        Attorney General of Indiana

                                                        Marjorie Lawyer-Smith
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Trevor J. Laughman,                                     March 22, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A04-1608-CR-2003
        v.                                              Appeal from the Elkhart Superior
                                                        Court
State of Indiana,                                       The Honorable George
Appellee-Plaintiff.                                     Biddlecome, Senior Judge
                                                        Trial Court Cause No.
                                                        20D01-1505-F6-481



Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A04-1608-CR-2003| March 22, 2017          Page 1 of 4
                                             Case Summary
[1]   Trevor Laughman appeals the two-and-one-half year sentence imposed for

      possession of cocaine, a Level 6 felony. We affirm.


                                                     Issue
[2]   Laughman raises one issue, which we restate as whether his sentence is

      inappropriate.


                                                    Facts
[3]   On March 23, 2015, Elkhart Police Officer Dan Mayer was on patrol. Officer

      Mayer saw a bicyclist, who was later identified as Laughman, traveling south in

      the northbound lanes of the street. Lauhman was “coming head on with

      traffic,” and there was no bicycle lane available. Tr. p. 83. Officer Mayer

      initiated a traffic stop and learned Laughman had valid warrant from the

      Elkhart County Sheriff’s Department. Officer Mayer arrested Laughman,

      searched him, and discovered a small bag that contained a substance later

      identified as crack cocaine.


[4]   The State charged Laughman with possession of cocaine, a Level 6 felony. In

      June 2016, a jury found Laughman guilty of the charge, and on August 5, 2016,

      the trial court sentenced Laughman to two-and-one-half years in the

      Department of Correction. Laughman now appeals his sentence.




      Court of Appeals of Indiana | Memorandum Decision 20A04-1608-CR-2003| March 22, 2017   Page 2 of 4
                                                  Analysis
[5]   Laughman argues that his maximum, executed sentence is inappropriate and

      should be revised. Indiana Appellate Rule 7(B) allows us to revise an

      appellant’s sentence authorized by statute if, after due consideration of the trial

      court’s decision, we find that sentence is inappropriate in light of the nature of

      the offense and character of the offender. We must give the trial court’s

      decision due consideration because we “understand and recognize the unique

      perspective a trial court brings to its sentencing decisions.” Rutherford v. State,

      866 N.E.2d 867, 873 (Ind. Ct. App. 2007). “The principal role of appellate

      review should be to attempt to leaven the outliers . . . but not to achieve a

      perceived ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225

      (Ind. 2008). An appellant bears the burden of persuading us her sentence is

      inappropriate. Id. (citing Childress v. State, 848 N.E.2d 1073 (Ind. 2006)).


[6]   Regarding the nature of the offense, we acknowledge Laughman’s argument

      that the circumstances surrounding his possession of cocaine were benign

      compared to cases in which appellants have possessed the drug and

      simultaneously been involved in violent crimes. However, Laughman’s

      character—namely his lengthy criminal history—more than justifies his

      sentence.


[7]   Laughman’s criminal history is comprised of nineteen misdemeanor

      convictions and two felony convictions. Laughman’s prior convictions include

      driving offenses, alcohol-related offenses, drug convictions, robbery, and theft.

      Laughman has a history of both alcohol and drug addictions and “has been
      Court of Appeals of Indiana | Memorandum Decision 20A04-1608-CR-2003| March 22, 2017   Page 3 of 4
      given at least three opportunities to address those addictions” in the

      Department of Correction and in local programs. All of those efforts have

      failed, and Laughman has “refused to successfully address his addictions.” Tr.

      p. 155. In light of Laughman’s character, Laughman’s sentence is not

      inappropriate.


                                               Conclusion
[8]   Laughman’s sentence is not inappropriate in light of the nature of the offense

      and his character. We affirm.


[9]   Affirmed.


      Kirsch, J., and Robb, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A04-1608-CR-2003| March 22, 2017   Page 4 of 4